Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 424(b)(2) Registration No. 333-160018 PROSPECTUS SUPPLEMENT (To Prospectus Dated June 16, 2009) American Express Credit Corporation InterNotes ® We may offer to sell our American Express Credit Corporation InterNotes ® from time to time. The specific terms of our InterNotes ® will be determined prior to the time of sale and will be described in a separate pricing supplement. You should read this prospectus supplement, the accompanying prospectus, the applicable pricing supplement and any other offering materials carefully before you invest. We may offer our InterNotes ® , to which we refer herein as the notes, to or through agents for resale. The applicable pricing supplement will specify the purchase price, agent discounts and commissions and net proceeds of any particular offering of notes. The agents are not required to sell any specific amount of notes but will sell the notes on a best efforts basis. We also may offer the notes directly. We have not set a date for termination of our offering. The agents have advised us that from time to time they may purchase and sell notes in the secondary market, but they are not obligated to make a market in the notes and may suspend or completely stop that activity at any time. Unless otherwise indicated in the applicable pricing supplement, we will not list the notes on any securities exchange or make them available for quotation on any quotation system. Investing in the notes involves risks. See Risk Factors on page S-5 of this prospectus supplement and in the accompanying prospectus. Neither of the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these notes or passed on the adequacy or accuracy of this prospectus supplement, the accompanying prospectus, any pricing supplement or any other offering material. Any representation to the contrary is a criminal offense. Joint Lead Managers and Lead Agents Banc of America Securities LLC Incapital LLC Agents Fidelity Capital Markets, Citi a division of Merrill Lynch & Co. National Financial Services LLC Morgan Stanley UBS Investment Bank RBC Capital Markets Corporation Wells Fargo Advisors, LLC Prospectus Supplement dated April 23, 2010. InterNotes ® is a registered servicemark of Incapital Holdings LLC. TABLE OF CONTENTS Page Prospectus Supplement Where You Can Find More Information S-1 Incorporation of Certain Documents by Reference S-1 About This Prospectus Supplement and the Pricing Supplements S-2 Summary S-3 Risk Factors S-5 Use of Proceeds S-7 Description of Notes S-8 General S-8 Payment of Principal and Interest S-9 Interest and Interest Rates S-9 Payment of Interest S-10 Fixed Rate Notes S-10 Floating Rate Notes S-11 Redemption and Repayment S-13 Survivors Option S-13 Concerning the Trustee S-15 Clearance and Settlement S-15 ERISA Considerations S-16 Plan of Distribution S-17 Legal Matters S-19 Experts S-20 Prospectus About this Prospectus i Where You Can Find More Information ii Incorporation of Certain Documents By Reference ii Forward-Looking Statements iii The Company 1 Risk Factors 2 Use of Proceeds 5 Description of Debt Securities 6 Description of Warrants 26 ERISA Considerations 26 Certain U.S. Federal Income Tax Consequences 28 Plan of Distribution 36 Legal Matters 37 Experts 37 You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the applicable pricing supplement as well as the information incorporated by reference. We have not, and the agents have not, authorized anyone to provide you with information that is different. This prospectus supplement may only be used where it is legal to sell these notes. The information incorporated by reference or contained in this prospectus supplement or the accompanying prospectus may only be accurate on the date of the relevant incorporated document or of this prospectus supplement, as the case may be. WHERE YOU CAN FIND MORE INFORMATION As required by the Securities Act of 1933, as amended, to which we refer as the Securities Act, we filed a registration statement on Form S-3 (No. 333-160018), to which we refer as the registration statement, relating to the notes we are offering by this prospectus supplement and the accompanying prospectus. The registration statement includes additional information. We file annual, quarterly and current reports and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public from the SECs Website at http://www.sec.gov. You may also read and copy any document we file, including the registration statement, at the SECs public reference facilities at treet, N.E., Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to incorporate by reference the information we file with the SEC, which means that we can disclose important information to you by referring you to those documents. The information that we incorporate by reference is considered to be part of this prospectus supplement. Any reports filed by us with the SEC after the date of the accompanying prospectus and before the date that the offering of the securities by means of this prospectus supplement is terminated will automatically update and, where applicable, supersede any information contained in this prospectus supplement and the accompanying prospectus or incorporated by reference in this prospectus supplement or the accompanying prospectus. This means that you must look at all of the SEC filings that we incorporate by reference to determine if any of the statements in this prospectus supplement and the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. We incorporate by reference into this prospectus supplement the following documents filed with the SEC (other than, in each case, documents or information deemed furnished and not filed in accordance with the SEC rules, including pursuant to Item 2.02 or Item 7.01 of Form 8-K, and no such information shall be deemed specifically incorporated by reference in this prospectus supplement, the accompanying prospectus or the applicable pricing supplement): Annual Report on Form 10-K for the year ended December 31, 2009. Current Report on Form 8-K for March 25, 2010. Current Report on Form 8-K for April 23, 2010. All documents filed by us under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, to which we refer as the Exchange Act, on or after the date of this prospectus supplement and before the date that the offering of the securities by means of this prospectus supplement is terminated. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address or number: American Express Credit Corporation World Financial Center 200 Vesey Street New York, NY 12085 Attention: President (866) 572-4944 S-1 ABOUT THIS PROSPECTUS SUPPLEMENT AND THE PRICING SUPPLEMENT Except as the context otherwise requires or as otherwise specified in this prospectus supplement or the accompanying prospectus, as used herein, the terms the Company, we, us and our refer to American Express Credit Corporation only and not to any of its consolidated subsidiaries. References in this prospectus supplement to U.S. dollars or U.S. $ or $ are to the currency of the United States of America. We may use this prospectus supplement, together with the accompanying prospectus, a pricing supplement or any other offering material, to offer notes from time to time. This prospectus supplement sets forth certain terms of the notes that we may offer. It supplements the description of the notes contained in the accompanying prospectus, where the notes are included in the defined term debt securities. If information in this prospectus supplement is inconsistent with that in the accompanying prospectus, this prospectus supplement will apply and you should not rely on the information in the accompanying prospectus. Each time we issue notes, we will attach a pricing supplement to this prospectus supplement. We and the agents may also provide you with other material relating to an offering of notes. For each offering, we will provide to you the specific description of the notes being offered and the terms of the offering. In connection with each offering, we may also add, update or change information in this prospectus supplement or the accompanying prospectus. Information in the pricing supplement or any other offering material that you have been provided will replace any inconsistent information in this prospectus supplement, including any changes in the method of calculating interest on any note. In those circumstances, you should not rely on the information in this prospectus supplement or the accompanying prospectus. When we refer to the prospectus, we mean the prospectus that accompanies this prospectus supplement. When we refer to a pricing supplement, we mean the pricing supplement we file with respect to a particular note. Throughout this prospectus supplement, where we indicate that information may be supplemented in an applicable pricing supplement or supplements, that information may also be supplemented in other offering material provided to you. You should read and consider all information contained in this prospectus supplement, the accompanying prospectus, the applicable pricing supplement or any other offering material. S-2 SUMMARY The following summary highlights selected information contained elsewhere in this prospectus supplement and in the documents incorporated by reference in this prospectus supplement and the accompanying prospectus and does not contain all the information you will need in making your investment decision. You should carefully read this entire prospectus supplement, the accompanying prospectus, the applicable pricing supplement and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. Issuer American Express Credit Corporation Purchasing Agent Incapital LLC Joint Lead Managers and Lead Agents Banc of America Securities LLC and Incapital LLC Agents Citigroup Global Markets Inc., Fidelity Capital Markets, a division of National Financial Services LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated, RBC Capital Markets Corporation, UBS Securities LLC and Wells Fargo Advisors, LLC. Title of Notes American Express Credit Corporation InterNotes ® Amount We may issue an unlimited amount of notes in connection with this program. There are no limitations on our ability to issue additional notes or any other indebtedness. Denominations The notes will be issued and sold in minimum denominations of $1,000 and multiples of $1,000, unless otherwise stated in the applicable pricing supplement. Ranking The notes will be our direct, unsecured, senior obligations and will rank equally with our other unsecured senior debt from time to time outstanding. No Listing The notes will not be listed on any securities exchange, unless we specify otherwise in the applicable pricing supplement. Maturities Each note will mature nine months or more from its issue date, as specified in the applicable pricing supplement unless redeemed or repaid prior to such date in accordance with its terms. Interest Each note will bear interest from its issue date at a fixed rate or a floating-rate. Interest on each note will be payable either monthly, quarterly, semi-annually or annually on each interest payment date and on the maturity date. If a note is redeemed or repurchased prior to maturity, interest also will be paid on the date of redemption or repayment. Principal The principal amount of each note will be payable on its maturity date at the corporate trust office of the paying agent or at any other place we may designate. If, however, a note is redeemed or repurchased prior to maturity, the principal amount of the note will be paid on the date of redemption or repayment. Redemption and Repayment Unless stated in the applicable pricing supplement, the notes will not be redeemable at our option or repayable at the option of the holder prior to the maturity date. The notes will not be subject to any sinking fund. Survivors Option Specific notes may contain a provision that requires us, upon request by the authorized representative of the beneficial owner of the notes, to repay those notes prior to maturity following the death of the beneficial owner of the notes, so long as the notes were acquired by the deceased beneficial owner at least six months prior to the request. This feature is referred to as the Survivors Option. Your notes may not be repaid in this manner unless the pricing supplement for your notes provides for the Survivors Option.
